— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Southampton which denied the petitioner’s application for a variance, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Lama, J.), entered March 22, 1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner, in his application for an area variance, failed to show that strict compliance with the zoning laws would cause him " 'practical difficulties’ ” (Matter of Progressive Solar Concepts v Board of Zoning Appeals, 147 AD2d 702; Human Dev. Servs. v Zoning Bd. of Appeals, 110 AD2d 135, affd 67 NY2d 702).
Accordingly, the respondents’ denial was premised on a *687rational basis, and was neither arbitrary, illegal, nor an abuse of discretion (see, Matter of Fuhst v Foley, 45 NY2d 441; Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309). Bracken, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.